DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on 6/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement or state positively without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
In claim 1 “indexing” is used.  “Indexing” can have more than one definition: 1) referencing or 2) creating.  If “creating” is used as the definition, 101 and indefiniteness issues arise.  However, it appears based on the disclosure that “referencing” is the correct definition, since if one takes referencing/ determining as the definition there are no issues with the limitation.  For examination purposes “indexing” in claim 1 will be treated as “referencing”.  If this is not how the Applicant desires the claim to be interpreted then a clarifying amendment should be made that leaves the interpretation unambiguous.
Claim Objections
Claims 8 and 10 are objected to because of the following informalities:
In claim 8, lines 4-5, it reads “determining using a current table look-up the current viscosity”.  There needs to be a comma after “determining” and after “look-up”.  The same is true for line 5 in claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claim 1 states “indexing, using the measure of the torque, a table that tabulates measures of torque with known viscosities of resin to determine a viscosity of the resin in the tank of the vat photopolymerization printer” this limitation causes claim 1 to be vague and indefinite.
In claim 1 “indexing” is used.  “Indexing” can have more than one definition: 1) referencing or 2) creating.  If “creating” is used as the definition then the issue arises of how one creates a table that is already filled with known viscosities.  Indexing can also refer to “referencing”.   For examination purposes “indexing” in claim 1 will be treated as “referencing” since that makes the most sense in context.  However due to the breadth of indexing the claim needs amended to prevent any ambiguities in interpretation.
Claims 8, 9, and 10 recites the limitation "a current viscosity".  There is insufficient antecedent basis for this limitation in the claim.  Is this the same viscosity from claim 1 or a different viscosity?  Claim 1 allows for measurement to occur at any time.  If it is a new viscosity, how is it different from the viscosity that claim 1 can measure?  Due to such vagaries claims 8, 9, and 10 are seen as vague and indefinite. 
Claims 8 and 10 recites the limitation "a current measure of torque".  There is insufficient antecedent basis for this limitation in the claim.  Is this the same torque from claim 1 or a different torque?  Claim 1 allows for measurement to occur at any time.  If it is a new torque, how is it different from the torque that claim 1 can measure?  Due to such vagaries claims 8 and 10 are seen as vague and indefinite. 
Claims 8 and 10 recites the limitation "a current table look-up".  There is insufficient antecedent basis for this limitation in the claim.  Is this the same table from claim 1 or a new table?  If it is a new table, how was it created and with what data, with the current measure?  Due to such vagaries claims 8 and 10 are seen as vague and indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 1 the torque is measured when raising the platform.  Both claims 8 and 10 now allow for measuring torque when lowering the platform.  However this cannot further limit claim 1 since nothing in claim 1 allows for this processing to occur.  From MPEP 608.01(n) III: 
“Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a 
In this instance claim 1 has elements ABCD, while claims 8 and 10 are trying to replace D (measuring while raising) with E (measuring while lowering)
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 is seen as not further limiting claim 1 since the viscosity of the resin will naturally be altered due to the effects of the light source, either my changing the composition due to the photopolymerization and/or by raising the temperature of the resin.

Based on the 112b and 112d issues with regards to claims 8 and 10, it appears that such limitations would be more proper for an independent claim.  It is noted that the Applicant has room for one more independent claim.



Double Patenting
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Since claim 9 is seen as a natural effect of the processing it makes claims 8 and 10 identical.
Allowable Subject Matter
Once the above issues are resolved claims 1-10 are seen as allowable.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The closest prior art is Deetz et al (U.S. PGPub 20200338830, with provisional application filed 4/26/2019.  The disclosure of the PGPub is fully supported by the provisional).  Deetz teaches a similar process to claim 1, with two major differences being the build plate in Deetz is lowered while the build plate in instant claim 1 is raised, and the build plate starts outside the resin in Deetz while the build plate in instant claim 1 is within the resin.  To the Examiner this is a non-obvious distinction.  The forces (torque being directly related to force) at play when moving something into a vat of resin is different than moving something out of a vat of resin.  Additionally, the starting point is entirely different in view of processing.  Deetz does measure during the decent (Figure 
However it is noted that the apparatus of claim 11, as claimed, would not be rejoinable, since it can be rejected based on Deetz.  The apparatus of claim 11 allows for measuring torque while lowering the build plate (the and/or) and only requires the build plate to be moveable within the vat.
In the reply, if Applicant desires claim 11 to be rejoined then it needs to be amended to correspond directly with claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






	/TIMOTHY KENNEDY/           Primary Examiner, Art Unit 1743